Citation Nr: 0825276	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-22 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to June 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2007 rating decision by which the RO denied 
entitlement to a TDIU rating.  

The veteran's former spouse filed a claim for apportionment 
of the veteran's VA compensation benefits.  That claim will 
be addressed in a separate decision.


FINDINGS OF FACT

1.  The veteran has been granted service connection for a 
skin condition rated 60 percent disabling, chronic fatigue 
syndrome with night sweats rated 40 percent disabling, 
chronic muscle spasm with flu-like symptoms of unknown origin 
rated 20 percent disabling, and left knee arthralgia rated 10 
percent disabling.  

2.  The medical and other evidence of record does not show 
that the veteran's service-connected disabilities, alone, 
render him unable to secure or follow a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.3, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the veteran was advised 
of the notice requirements set forth in Dingess in a letter 
dated in March 2006.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in September 2005 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran was provided relevant VA medical 
examinations in August 2003, January 2004, October 2004, 
November 2004, and March 2007.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records and VA medical records VA.  The veteran was 
afforded VA medical examinations as detailed above.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Discussion

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the veteran's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment cause by nonservice- 
connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19.

In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16(a).

The veteran has been granted service connection for a skin 
condition rated 60 percent disabling, chronic fatigue 
syndrome with night sweats rated 40 percent disabling, 
chronic muscle spasm with flu-like symptoms of unknown origin 
rated 20 percent disabling, and left knee arthralgia rated 10 
percent disabling.  Thus, he is eligible for a TDIU rating.  
Id.

In August 2003, the veteran was afforded a VA skin 
examination.  He related that his skin condition was the 
partial cause of the loss of his job.  He indicated that he 
was a process solderer for computer parts and that the 
instruments he used in connection with that job caused 
irritation.  The examiner, however, did not comment upon the 
veteran's ability to remain employed due to the skin 
condition or otherwise.

In August 2003, the veteran underwent a VA general medical 
examination.  The examining physician did not comment upon 
the veteran's ability to maintain employment.

That month, a VA eye examination was conducted.  No diseases 
of the eye were found, the eyes were assessed as "completely 
normal," and the veteran's uncorrected vision was perfect.

In January 2004, the VA physician who conducted the August 
2003 VA general medical examination spoke with the veteran to 
obtain further details regarding his chronic fatigue 
syndrome.  The memorandum memorializing the conversation 
indicated that the veteran reported incapacitating episodes 
requiring bed rest for two or three days approximately five 
or six times a month.  During these episodes, according to 
the veteran, there was a 50 to 60 percent restriction in the 
veteran's daily activities.  

On October 2004 VA chronic fatigue syndrome examination, the 
veteran stated that he had not worked in four years.  
According to him, he was last employed as a store manager and 
electronic technician.  He reported fatigue and weakness 20 
to 25 days a month, and he stayed in bed approximately 10 
days a month without much activity.  The examiner diagnosed 
chronic fatigue syndrome of unknown etiology, chronic muscle 
spasms of unknown etiology by history, chronic night sweats 
of unknown etiology, and chronic flu-like symptoms of unknown 
etiology by history.  The examiner offered no comment or 
opinion regarding the veteran's employment capabilities.

In March 2007, the veteran's chronic fatigue syndrome was 
again evaluated in a VA medical examination.  The examination 
was conducted by the same VA physician who performed the 
August 2003 VA general medical examination.  Upon conclusion 
of a comprehensive examination including questioning the 
veteran, reviewing laboratory results, and an objective 
examination, the examiner concluded that the veteran's 
diagnosed medical problems to include chronic fatigue 
syndrome, left knee tendinitis, and chronic folliculitis with 
popular rash were not likely preventing him from carrying out 
his daily routine activities and maintaining sedentary 
employment. 

As stated above, the veteran is eligible to receive TDIU 
benefits, as he has one disability rated 60 percent 
disabling.  38 C.F.R. § 4.16(a).

The record presents inconsistent evidence as to the nature of 
the veteran's last job.  He either worked in the 
manufacturing sector or managed a store.  The foregoing 
information, however, is immaterial, as the record does not 
reflect an inability to work due to service-connected 
disabilities or for any other reason.

Apparently, the veteran is of the opinion that he cannot work 
due to service-connected disabilities and particularly the 
service-connected chronic fatigue syndrome and his service-
connected skin condition rated 60 percent disabling.  The 
Board cannot credit the veteran's opinion in this regard, 
however, as he is not shown to possess any sort of medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  The competent medical 
evidence points to no bar to employment.  Before March 2007, 
medical records reflect only the veteran's assertions 
regarding difficulties with employment due to service-
connected disabilities.  The only professional opinion on the 
subject is that of the March 2007 VA physician who asserted 
unequivocally that the veteran's service-connected 
disabilities did not prevent a sedentary job.  The record, 
moreover, contains no evidence showing that the veteran is 
not qualified to perform a sedentary job. 

The foregoing competent medical evidence does not indicate 
serious occupational impairment due to the service-connected 
disabilities, and the Board concludes that the veteran is not 
incapable of substantially gainful employment by reason of 
his service-connected disabilities.  As such, entitlement to 
TDIU benefits has not been established.  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
medical examination in March 2007, a VA examiner opined that 
the veteran's service-connected disabilities were not a bar 
to sedentary employment.  There is no competent medical 
evidence to the contrary.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt rule is not for application.  Ortiz, 274 F.3d at 1365; 
see also 38 U.S.C.A. § 5107.


	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


